Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.
 


Examiner Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Mr. Robert R. Teel on 09/02/2021.

Correction to claim amendments
With this office action following typographical error has been corrected. Changing “phot-responsive elements” in the amended portion of claims 1 and 14 to “photo-responsive element”. Applicant’s representative on 09/15/2021 called examiner and notified about it.

Amendments to the Claims

1. (Currently Amended) A method of 3D imaging a scene using a series of pairs of illumination pulses and modulation periods, the method comprising:
activating an illumination pulse to illuminate the scene;
modulating, as a function of time during a modulation period synchronized to the illumination pulse, intensity of received light scattered or reflected from the scene in response to the illumination pulse so as to generate intensity modulated light, the intensity modulated light representing range information for distances throughout the scene;
repeating the activating and the modulating in accordance with the series of pairs of illumination pulses and modulation periods; 
controlling exposure of a photo-responsive element in a sensor to obtain an exposure of the intensity modulated light generated during the series and thereby form a sensor output signal based on the exposure of the photo-responsive element in the sensor; 
reading the sensor output signal; and
recording image data based on the sensor output signal.
14. (Currently Amended) A system for 3D imaging a scene using a series of pairs of illumination pulses and modulation periods, the system comprising:

	receiving optics configured to receive light scattered or reflected from a scene in response to the illumination pulse;
a modulator configured to modulate, as a function of time during a modulation period synchronized to the illumination pulse, intensity of the received light so as to generate intensity modulated light, the intensity modulated light representing range information for distances throughout the scene;
a sensor including a photo-responsive element;
a control circuit, operatively coupled to the photo-responsive element, configured to repeatedly control the light source and the modulator in accordance with the series of pairs of illumination pulses and modulation periods, and configured to control exposure of the photo-responsive element to obtain an exposure of the intensity modulated light generated during the series and thereby form a sensor output signal based on the exposure of the photo-responsive element in the sensor; and
a processor configured to read, and process image data based on, the sensor output signal.


Allowable Subject Matter
Claims 1-7, 14, 16-17, 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim 1 is that it contains limitations that in the context of other limitations in the claim, considering the claim as a whole, is not anticipated nor is obvious over the prior art of record or prior art found during 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426